Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The application has been amended as follows: claims 1-22 have been cancelled ; new claims 23-38 remain pending in the application and claims 25-35 are withdrawn. See the discussion below.
Election/Restrictions
Newly submitted claims 25-35 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Claims 25-35 recite a slot in the track having an upper narrow portion and a lower wider portion, a projection of the fence, an index aperture of the fence, a stop surface of the fence as set forth in the claims.
The previously examined claims, for example the original claims 7-8 “the first and second interior sides of the sharpening guide are adjustable” for supporting the tool (also see Applicant’s specification, Para. 30 “an angled section 17” for holding a tool and Para. 31 “tightening or loosening a tool”) or claims 36-38  shows an angle section  on a vertical side surface of the first body portion of the sharpening guide for supporting or contacting the tool, have two-way distinction and a search burden compared to new claims 25-35. For example:
The device of  claims 36-38 (see original elected claims 1-10, especially claims 7-8 in which have generally similar scope with the claims 36-38) does not require the slot in the track having the upper narrow portion and the lower wider portion, the projection of the fence, the index aperture of the fence, the stop surface of the fence of claims 25-35, and conversely, the device of claims 25-35 does not require the angle section of the sharpening guide of claims 36-38. 
Since applicant has received an action on the merits for the originally presented and elected invention, claims 25-35 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. If the independent claim is later determined to be allowable, claims properly dependent therefrom will be rejoined.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the vertical side surface of claims 36-38 (please note that there are many vertical side surfaces shown, but they are not labeled, therefore, it is not clear where the vertical side surface of claims 36-38 refers to. Thus, this limitation is needed to label) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 36-38, with regards to terms of a vertical surface used in the claims are unclear because the drawings don’t show it and this invention is a portable device capable of achieving an infinite number of orientations including orientations where the vertical would not be the vertical. It is recommended that terms be utilized that are true regardless of orientation.
With regards to “an obtuse angle” in claim 37 is unclear. The vertical side surface is not labeled in the drawing, the lower ledge appears the ledge 17A in Figure 21 that meets the vertical side surface at an obtuse angle (it appears that the vertical side surface 17B). Is the surface 17B vertical? It appears an inclined surface.
Similarly, to claim 38, a top surface (it appears a top surface of the ledge 17A and the vertical side surface 17B). Is the surface 17B vertical? It appears an inclined surface. Thus, claim 38 is also unclear.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Dovel et al (US 8388413) hereinafter Dovel in view of McCubbin (US 2740241).
Regarding claim 23, Dovel shows a system (Figures 1-10) for refining an edge of a tool (102), the system comprising:
a sharpening guide (100) including a first body portion (136, Figure 4) having a first wheel (108) and a second body portion (134) having a second wheel (another wheel 108), wherein the first body portion and the second body portion are adapted to retain the tool therebetween (Figure 3);
an angle fixture (150, Figure 5) including a body (its body) and a fence (154, Applicant loosely claims a fence without providing any guidance or its structure, therefore, the alignment pin 154 can be considered a part of a fence) coupled to the body, wherein the body defines a track (See https://www.collinsdictionary.com/us/dictionary/english/track that is a rough, unpaved road or path, therefore, the  plate 152 meets this limitation);
wherein the body of the angle fixture further comprises:
a front side (166, Figure 8) opposite a rear side (Figure 8);
a first side opposite a second side (two lateral sides);
a top side opposite a bottom side (top and bottom sides, Figures 9-10);
a stepped ledge (where the references 166, 164, Figure 5) extending between the first side and the second side that divides the top side of the body into an upper portion of the top side and a lower portion of the top side (where the guide is positioned, Figure 5);
wherein the track is in the upper portion of the top side and extends in a direction from the rear side towards the front side of the body (Figure 5);
at least one angle aperture (178, Figure 5) defined within the upper portion of the top side of the angle fixture; and
at least one lock (peg 176 is in  one of the apertures, Figures 5-6) operative to lock the fence relative to the body of the angle fixture to set an angle for the tool that has the edge that is to be refined.
However, Dovel fails to discuss the fence is slidable on the track.
McCubbin shows a similar system (Figures 1-7) having a fence (32) that is slidable on a track (27) or a path (for a bar 32 sliding thereon, Figure 7) that has a slot (31) for securing the fence in any desired position (Figure 7).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the track and the fence (pin 154) of the Dovel to have a fence (bar) slidable on a track, as taught by McCubbin, in order to allow the fence to be easily aligned, adjusted and prevent losing any part since the fence is mounted on the angle fixture. In doing so, the bar  can be considered as a fence in which is slidable on the track or the slot 31 of Mc Cubbin.
Regarding claim 24, the modified system of Dovel shows that the track extends centrally between the first side and the second side (see Figure 9 of Dovel below, the plate 152 is centrally).

    PNG
    media_image1.png
    681
    385
    media_image1.png
    Greyscale

Claims 36-38  are rejected under 35 U.S.C. 103 as being unpatentable over Dovel et al (US 8388413) hereinafter Dovel in view of McCubbin (US 2740241) and Huang (US 2016/0121448).
Regarding claim 36, the modified system of Dovel shows all of the limitations as stated above including a vertical side surface on the first body portion (see the body portion 136 that is vertical, Figure 4 of Dovel), but Dovel fails to show an angled section formed in the vertical side surface on the first body portion, wherein the angled section is configured to contact a side edge of the tool to be refined.
Huang shows a similar sharpening guide (Figure 1) that has two vertical body portions (11, 12) where each of the body has an angled section  (111, 121, Figure 1) configured to contact a side edge of the tool to be refined (Para. 18).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the track and the fence (pin 154) of the Dovel to have angled sections on vertical body portions, as taught by Huang, in order to allow the tool to firmly and angularly secure in the guide without rocking.
Regarding claim 37, the modified system of Dovel shows that the angled section on the first body portion is defined by a lower ledge (where the references 111 and 121) that meets the vertical side surface at an obtuse angle (Figure 1 of Huang and see the first and second clamps 111, 121).
Regarding claim 38, the modified system of Dovel shows that the angled section on the first body portion is defined by a top portion (a surface of clamp 111, Figure 4 of Huang) that meets the vertical side surface (an inclined surface) at an obtuse angle (Figure 4 of Huang).
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With regards to the “track”, the argument is acknowledged, but it is not persuasive because the track is loosely claimed without providing a guidance or its structure in order to help readers to understand this limitation “track”. See definitions of “track” from a variety of sources, for an example, 
https://www.thefreedictionary.com/track that is a path;
https://www.collinsdictionary.com/us/dictionary/english/track that is a rough, unpaved road or path, therefore, the  plate 152 of Dovel meets this limitation.
It appears that Applicant’s track is more like a groove track or a track channel, but the language “groove or channel” in not in the claim.
However, if Applicant believes that the claimed invention’s apparatus different from the prior art’s apparatus or needs to discuss the rejections above or suggestion amendments that can be overcome the current rejections, Applicant should feel free to call the Examiner to schedule an interview.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT CHIEU Q DO/           Primary Examiner, Art Unit 3724                                                                                                                                                                                                       8/16/2022